Kupferman, J.,
dissents in a memorandum as follows: I would affirm.
The defendant pleaded guilty and so the only issue is whether there should be suppression of physical evidence.
The direction by this Court that there should be a hearing *407is another example of an undue burden being imposed on the criminal justice system (see, People v Davis, 169 AD2d 379, 382 [Kupferman, J., dissenting]).
Defendant’s motion to suppress was properly denied without a hearing (People v Gomez, 67 NY2d 843, 844), his moving papers being devoid of any allegations that would support a finding of a reasonable and legitimate privacy interest with respect to any of the searched premises or items (People v Wesley, 73 NY2d 351, 357).
"[T]here is a vacuum of reasonable or legitimate indicia of privacy supporting any standing requirements.” (People v Rodriguez, 69 NY2d 159,165.)
With respect to the gym bag, both defendant and the co-defendant denied any possessory interest therein (see, People v Wesley, supra). In light of all the surrounding circumstances, defendant failed to meet his burden of demonstrating standing (see, People v Rodriguez, supra, at 162-163).